United States Court of Appeals
                              FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 02-3033
                                    ___________

Terry Allen Norton, et al.,           *
                                      *
     Plaintiffs - Appellants,         *
                                      * Appeal from the United States
     v.                               * District Court for the
                                      * Eastern District of Missouri.
Bob Holden, Governor of the State of *
Missouri, et al.,                     *     [UNPUBLISHED]
                                      *
     Defendants - Appellees.          *
                                 ___________

                          Submitted: September 30, 2002
                              Filed: November 4, 2002
                                   ___________

Before LOKEN, BYE, and RILEY, Circuit Judges.
                            ___________

PER CURIAM.

       Terry Norton and four other Missouri inmates and non-inmate taxpayers appeal
the district court’s1 dismissal of their constitutional and statutory claims challenging
the administration of the Missouri Sexual Offenders Program and the Missouri Drug
Treatment Programs for rehabilitating Missouri inmates. The district court dismissed
the federal civil rights act claims and the state pendent claims without prejudice, and
the Federal qui tam claims with prejudice. Upon careful review of the record, we

      1
        The HONORABLE STEPHEN N. LIMBAUGH, United States District Judge
for the Eastern District of Missouri.
affirm for the reasons stated in the court’s June 28, 2002 Order and Memorandum.
See 8th Cir. R. 47A(a).

      Judge Bye dissents from the dismissal of the Federal qui tam claims.

      A true copy.

            Attest:

                     CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                       -2-